Citation Nr: 9904171	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

2.  Entitlement to an increased (compensable) rating for a 
skin rash of the left anterior chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
service connection for fatigue due to an undiagnosed illness 
and a compensable rating for his service-connected skin rash.  
The veteran filed a timely appeal to these adverse 
determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has not submitted competent evidence which 
indicates that he currently suffers from fatigue due to an 
undiagnosed illness.

3.  The veteran's skin rash is currently manifested by small 
papules on a limited area of the left side of his chest, with 
periodic flare-ups in warm conditions which cause itching and 
redness.






CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for fatigue 
due to an undiagnosed illness is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a 10 percent rating for a skin 
rash of the left anterior chest have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.118, Diagnostic Code 7899-7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Fatigue due to an Undiagnosed 
Illness

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated by service 
in the United States Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304 (1997).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1998).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim for service 
connection.  In this regard, the veteran bears the burden of 
submitting sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis,  competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit, 5 Vet. App. 91, 93 
(1993).  This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A well-
grounded claim for service connection generally requires:  
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  See 
Epps, supra; Caluza, supra; see also Heuer and Grottveit, 
both supra.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) (1998) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the U.S. Court of Veterans Appeals' case law, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claims for service 
connection includes his service medical records, which are 
negative for any reported complaint or diagnosis of, or 
treatment for, fatigue.

Relevant post-service evidence includes the report of a VA 
neurological examination conducted in May 1997.  At that 
time, the veteran complained of always feeling tired.  He 
reported that he was a night shift worker, and went to bed at 
approximately 5:30 in the morning.  He stated that although 
he set his alarm clock to go off at 3:30 in the afternoon, he 
often overslept for at least one hour.  He stated that even 
when he was not working, it was easy for him to sleep from 10 
to 12 hours.  He also stated that he did not feel rested upon 
awakening.  He noted that he was up and active at work and 
thus did not fall asleep while working, but complained that 
he felt quite fatigued about 4 to 6 hours into his work 
schedule.  He also stated that he has come close to falling 
asleep while driving, and easily fell asleep while watching 
television.  The veteran also stated that his grades suffered 
during his second year in college because he had difficulty 
staying awake while studying.  Finally, the veteran noted 
that he had worked the night shift for approximately 21/2 
years, but stated that his sleeping problem had gotten 
noticeably worse over the past year.  Following an 
examination, the examiner diagnosed a normal neurological 
examination, with no evidence of sleep apnea or narcolepsy.  
In addition, the examiner offered the following comment:

This case was reviewed with the sleep 
specialist at this veteran's medical 
center.  He feels that the veteran gives 
a classic history for a circadian rhythm 
disturbance seen frequently in night 
shift workers.  He feels that no special 
sleep studies are indicated.

In December 1997, the veteran testified at a hearing before 
an RO hearing officer.  At that time, he stated that he first 
began to notice a problem with fatigue during his second year 
of college.  He stated that during his two years of full-time 
college attendance, he generally took classes in the morning 
or afternoon, and normally worked the second shift from 4 
p.m. until midnight, with one third shift on Monday nights.  
He stated that he went to a class on Tuesday mornings right 
after getting off work on Monday nights.  He stated that he 
always felt tired, despite getting 8 hours of sleep per 
night, and sometimes had trouble staying awake while driving.  
He also noted that he had noticed that when his rash got 
worse his fatigue also worsened, although he also stated that 
"I'm not a doctor so I don't know how that would relate."

The veteran's claims file also contains statements from the 
veteran's parents, in which they stated that, beginning in 
1994, the veteran complained of fatigue, an inability to 
concentrate, and short term memory loss.  They stated that he 
tired very easily and slept longer hours than usual.

A review of this evidence reveals no competent medical 
evidence that the veteran suffered from a fatigue disorder 
while in service.  The evidence does show that the veteran 
has suffered from fatigue, with associated lethargy, 
inability to concentrate, and forgetfulness, since his 
separation from service, in particular since his second year 
of college in 1993 or 1994.  However, as noted above, service 
connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  In this case, 
the veteran's history and symptomatology were reviewed by a 
sleep specialist, who opined that the veteran's complaints 
reflected "a classic history for a circadian rhythm 
disturbance" which was seen "frequently" in night shift 
workers.  As the veteran's complaints of fatigue have been 
specifically attributed to an identifiable cause, it is not 
an illness which "cannot be attributed to any known clinical 
diagnosis," and service connection under section 3.317 is 
precluded.  

The Board acknowledges the veteran's statements that VA has 
looked only at his current problems, and has not focused on 
his complaints of fatigue while in college several years ago 
before he began working the night shift at a cheese factory.  
However, the Board notes that the veteran has testified, and 
his parents have stated, that he first began experiencing 
significant problems with fatigue during his second year of 
college, in 1993 or 1994.  The veteran testified that during 
his college years, he generally worked the second and, 
occasionally, the third shift while going to college full-
time.  In any case, the examiner who performed the May 1997 
examination stated that "[t]he veteran's C-file was 
available and reviewed," so any opinion rendered as to the 
cause of the veteran's fatigue apparently took into 
consideration the veteran's history, including his complaints 
of fatigue while in college, which were specifically recorded 
by the examiner.

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current fatigue is related to his active military 
service, to include his service in the Persian Gulf.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection.  However, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his fatigue.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet.App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995), citing Grottveit, in which 
the Court of Veterans Appeals held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions.  Thus, the 
Board finds that the veteran's contention that his current 
fatigue is related to his service in the Persian Gulf cannot 
be accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for fatigue due to an undiagnosed illness, and the 
claim must be denied on that basis.  As the duty to assist is 
not triggered here by the submission of a well-grounded 
claim, the Board finds that VA has no obligation to further 
develop the veteran's claim.  See Epps, supra; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for fatigue due to an undiagnosed illness.  
Although the veteran has alleged treatment from several VA 
physicians and clinics, it appears that the RO has already 
requested and received the treatment records from these 
sources.  Accordingly, there is no further duty on the part 
of VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


II.  Increased Rating for a Skin Rash

The veteran's claim for an increased rating for a skin rash 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veteran's disorder have been properly developed.  No 
further assistance to the veteran is required on that issue 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet.App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's skin rash includes a Persian Gulf Registry 
Examination conducted from January through March 1994.  At 
the time of this examination, the examiner made a finding of 
striae right lateral side, but offered no diagnosis.

In August 1994, the veteran underwent a VA skin examination.  
At that time, the veteran stated that he first incurred a 
rash of the left anterior chest wall while at sea in June 
1988.  He reported that since discharge, the rash had been 
stationary.  He complained of some itching.  On physical 
examination, the examiner noted small clusters of flat brown 
plaques, pin point in size, beginning and extending from the 
mid-sternum and under the left nipple area.  The skin showed 
many small patches of plaque-like brown, indurated lesions 
mostly under the left nipple area.  No nervous manifestation 
was found.  The examiner diagnosed previously-undiagnosed 
clusters of brown plaque-like areas below the left nipple 
over the left anterior chest wall.

Also of record are VA outpatient treatment notes dated from 
August 1995 to December 1997.  These notes indicate frequent 
treatment for a skin rash of the left chest and upper 
abdomen, generally described as small erythematous papules.  
The rash was generally diagnosed as Grover's disease.  These 
notes also indicate that the rash tended to "flare-up" 
periodically, followed by periods of improvement.

In May 1997, the veteran underwent a VA general medical 
examination.  At that time, the veteran reported that in 
recent years his rash had spread, although steroid creams had 
helped somewhat.  He stated that nobody really knew what the 
diagnosis was.  Physical examination of the veteran's skin 
was unremarkable, with the exception of several small papular 
lesions located to the left of his sternum.  They were 1 to 2 
centimeters in diameter, tan, and slightly elevated.  They 
were said to be non-pruritic and non-painful.  The examiner 
diagnosed a rash of unknown etiology.  The veteran was sent 
for a Dermatology Clinic consultation.

The veteran underwent the requested consultation in June 
1997.  Following this examination, which included a pathology 
consultation, the examiner diagnosed acantholytic dermatosis 
with dyskeratosis, consistent with Grover's disease - Darier 
pattern.

In December 1997, the veteran testified at a hearing before 
an RO hearing officer.  At that time, the veteran testified 
that in the summer when temperatures became warmer, the rash 
tended to flare up and become very inflamed.  He stated that 
the bumps became bright red and itched similar to mosquito 
bites.  He also stated that he worked in a factory which was 
quite hot, which sometimes caused the condition to flare up.

The veteran also submitted an undated excerpt from a book 
describing the history, symptomatology, and treatment for 
Grover's disease.  Of particular note is a statement that 
"[a]voidance of heat and of sweat-inducing activities is 
important in achieving clinical improvement; rapid 
temperature changes often aggravate the condition."

The veteran's skin rash has been evaluated as noncompensably 
(zero percent) disabling by analogy to the provisions of 38 
C.F.R. § 4.118, Diagnostic Code (DC) 7806, pursuant to which 
the severity of eczema is evaluated.  Under DC 7806, a zero 
percent rating is warranted for eczema with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  Finally, a 50 
percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if it is exceptionally repugnant.

A review of the evidence detailed above reveals that the 
veteran's skin rash, most often diagnosed as Grover's 
disease, is manifested essentially by the presence of a 
limited area of small papules on the left side of the chest.  
Although exudation and exfoliation have not been noted by 
examiners, the rash is reportedly periodically itchy.  Since 
the rash is not on an exposed surface or an extensive area, 
as required for a 10 percent rating under DC 7806, it would 
normally warrant only a noncompensable rating under the 
criteria of that code.  

However, the Board notes that the veteran has provided 
testimony, which the Board finds credible, that the rash is 
subject to flare-ups, particularly in warm weather, which are 
marked by intense itchiness.  He also stated that he works in 
a hot factory, which tends to aggravate the symptoms.  This 
assertion of flare-ups of the rash in warm conditions is 
bolstered by the book article submitted by the veteran, which 
specifically notes that "rapid temperature changes often 
aggravate the condition [Grover's disease]."  Thus, the 
Board finds that, despite the limited clinical findings at 
the time of examinations, the veteran's disorder is subject 
to frequent, significant exacerbations, which must be taken 
into account in this case.  Therefore, in light of somewhat 
cyclical nature of the rash, the Board finds that, overall, 
the veteran's symptomatology more closely approximates the 
level of severity contemplated by a 10 percent rating under 
DC 7806.  However, the evidence does not show that the rash 
is marked by constant exudation or itching, extensive 
lesions, or marked disfigurement.  As such, a rating of 30 
percent is not warranted by the evidence

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other, related code 
sections.  However, the Board notes that in this case, the 
veteran's skin disorder was rated by analogy to eczema 
precisely because there was no code section which 
contemplated his precise skin disorder.  In any case, the VA 
Rating Schedule states that all skin disorders, with the 
exception of scars, are to be rated as eczema under DC 7806.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's skin rash.  
The Board would point out that its determination is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).













ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for fatigue due to an undiagnosed illness 
is denied.

An increased disability rating to 10 percent for the 
veteran's skin rash of the left anterior chest is granted, 
subject to the controlling regulations governing the payment 
of monetary awards.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 3 -


